DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also note that the new reference of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) could potentially be used as the primary reference instead of Kasin et al. (US Pub. No. 2017/0103257 A1) if necessary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 11, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) and in further view of  Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”).
Regarding claim 1, Murayama discloses, an information processing device comprising: a processor configured to: (See Kasin ¶81, “provided in software installed 
on a computer 104.” A computer will inherently include an processor.)
detect a head and caudal fin which are feature parts of a target fish detected from a captured image (See Kasin ¶82, “The biometric sensor 102 captures characteristic data and behavior data of an individual.  The characteristic data are images of an individual.”

of fishes in water; (See Kasin ¶97, “To be able to collect biometric data from swimming fish, high-resolution 2D and 3D, gyro-stabilized cameras with a zoom function in combination with a motion detecting system that has the ability to lock on to an object/target (individual fish) are needed.”)
	calculate a length between the head and the caudal fin of the target fish; (See Kasin ¶104 “With biometrics, rather than compare the entire image, biometric points are placed at key locations and measurements between all the points are taken.”
Further see Kasin ¶106,  “FIG. 4 shows the morphometric characteristics of a little tuna, Euthynnus alletteratus, as an example. In this example, length of different parts of a fish, such as but not limited to fork length (1), standard lengths (2), total 
length (3), … can be measured and used as morphometric characteristics.”)
	 Kasin discloses displaying the characteristic data which are known feature part locations of the fish, see ¶89, “processes and re-renders the characteristic data to be able to manually view the data, connected to a unique identification of an individual, and for a person to inspect findings as an image or film”, but he fails to explicitly disclose that the rendered characteristic data can be marks.
	However Butterworth discloses, and wherein the image is the captured image on which marks indicating the feature parts are superimposed and displayed (See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying points on the head and fin of a fish as suggested by Butterworth to Kasin’s measuring of a fish using detected fish head an fin location. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to allow a viewer to see what points are being measured on the fish.
	Kasin and Butterworth disclose the above limitations whereby a fish is tracked see Kasin ¶99, “If the computer demands a tracking sequence to be able to collect 
data, the fish is tracked using a motion detection algorithm, as an example, using a combination of two algorithms”, but they fail to disclose that a tracked object can have a bounding box around it. 
	However Marman discloses, and a frame surrounding the target fish are superimposed and displayed. (See Marman ¶45, “Also, a colored bounding box 380 may be generated and superimposed over the image of the person when video analytics 120 detect and track the person.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bounding box around a tracked object as suggested by Marman to Kasin and Butterworth’s tracked fish using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order so that a user can easily view which fish is being tracked.

However Shortis discloses, detect a head and a caudal fin which are feature parts of a target fish detected from a captured image of fishes in water using reference part images representing sample images of the feature parts; (See Shortis p. 11 first column las paragraph, “Template matching is one of the primary methods that may be employed to accurately locate the fish snout and tail in the video frames. First, individual templates (rectangular image regions) centered on the snout and tail midpoints are extracted from the sample videos. Then, an efficient template matching strategy, such as that developed by Mahmood and Khan (2012), is employed to locate these templates in the target videos.”)
wherein the reference part images include at least one of sample image of the feature parts at difference water depth and sample images of the feature parts of wiggling target fish; (See Shortis p. 11 first column first paragraph, “By iteratively predicting and matching, a swimming fish can be automatically tracked across a sequence of frames in a captured video.” The templates extracted from videos swimming fish, where swimming inherently causes fish to wiggle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the A as suggested by X to Y’s B using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by

Regarding claim 3, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, wherein the processor detects the feature parts within a designated investigation range of the captured image.  (See Kasin ¶98, “The results of independent detection of the snout and tail using Haar detectors has been further improved using relationships between the detected snouts and tails, for instance by constraining the search for tail detection based on the results of snout detection and vice versa.” Where “constraining the search” means constraining search area.)

Regarding claim 10, Kasin, Butterworth, Marman, and Shortis disclose, a length measurement method comprising: by a processor, 
detecting a head and a caudal fin which are feature parts of a target fish detected from a captured image of fishes in water using reference part images representing sample images of the feature parts; calculating a length between the head and the caudal fin of the target fish; and outputting the image to a display device; wherein the reference part of images include at least one of sample images of the feature parts at difference water depth and sample images of the feature parts of wiggling target fish, and wherein the image is the captured image on which marks indicating the feature parts and a frame surrounding the target fish are superimposed and displayed. (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Kasin, Butterworth, Marman, and Shortis disclose, a non-transitory program storage medium storing a computer program that causes a computer 
detecting a head and a caudal fin which are feature parts of a target fish detected from a captured image of fishes in water using reference part images representing sample images of the feature parts; calculating a length between head and the caudal fin of the target fish; and outputting an image to a display device, wherein the reference part of images include at least one of sample images of the feature parts at difference water depth and sample images of the feature parts of wiggling target fish, and wherein the image is the captured image on which marks indicating the feature parts and a frame surrounding the target fish are superimposed and displayed. (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 15, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, wherein the frame is set in response to result of detecting the target fish from the captured image.  (See Marman ¶45, “Also, a colored bounding box 380 may be generated and superimposed over the image of the person when video analytics 120 detect and track the person.”)

Regarding claim 20, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, wherein the processor further detects a dorsal fin and a ventral fin as the feature parts of the target fish.  (See Kasin ¶84, When the individual is a fish, the physical characteristics of the individual include, but not limited to, at least one of body shape, eye, snout, mouth, gilds and fin location.” 


Regarding claim 21, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 20, wherein the processor further calculates a length between the dorsal fin and the ventral fin of the target fish. (See Kasin Fig. 4, where the measurement 12 is made between the dorsal fin and the anal/ventral fin.)

Regarding claim 23, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 15, wherein the processor further detects the target fish using sample images of the target fish including at least one of an image of wiggling target fish (See Shortis p. 11 first column first paragraph, “By iteratively predicting and matching, a swimming fish can be automatically tracked across a sequence of frames in a captured video.” The templates extracted from videos swimming fish, where swimming inherently causes fish to wiggle.)
and an image of tilting target fish. (See Shortis p. 11 first column third paragraph, “This requires either multiple templates that capture appearance variations from different viewing angles.”)
 “Haar detectors are not rotation invariant and would not detect fish that are swimming at an angle that is significantly different to the one at which it was trained.”)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) ) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) and in further view of Murayama et al. (US Pub. No. 2015/0062305 A1) 
Regarding claim 2, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, but he fails to disclose the following limitations. 
However Murayama discloses, wherein the processor further specifies position coordinates representing positions of the detected feature parts in a coordinate space using display position information and interval information, (Se Murayama ¶65,  “calculates three-dimensional positions of the base points.”)
the display position information represents display positions where the detected feature parts are displayed in each of a plurality of captured images taken by capturing the target fish from mutually different positions, (See Murayama ¶69, “In step S11, the distance calculation unit 14 performs distance calculation by a stereo method from the two images that are obtained in step 10.  In the stereo method, images of almost the same areas are captured by two image-capturing units that are arranged substantially in 
the interval information represents an interval between capturing positions where the plurality of captured images have been respectively captured, and wherein the processor calculates the length between the paired feature parts using the specified position coordinates of the feature parts. (See Murayama ¶71 “A distance value is calculated from the obtained disparity value by equation (1) based on the principle of triangulation.  Here, Z denotes a distance value, f denotes a focal length of the image-capturing units, b denotes a baseline length between the two image-capturing units, and d denotes the disparity value. [Equation 1]  Z = f ˣ b / d.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating the length using disparity as suggested by Murayama to Kasin, Butterworth Marman, and Shortis’s measuring of a fish’s length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to convert length in pixels into actual real length.

Regarding claim 8, Kasin, Butterworth, Marman, Shortis, and Murayama disclose, the information processing device according to claim 2, wherein the processor specifies, using triangulation, the position coordinates representing positions of the feature parts in the coordinate space.  (See Murayama ¶71 “A distance value is calculated from the obtained disparity value by equation (1) based on the principle of 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) in view of Murayama et al. (US Pub. No. 2015/0062305 A1) and in further view of Hattori (US Pub. No. 2013/0034296 A1).
Regarding claim 4, Kasin, Butterworth, Marman, Shortis, and Murayama disclose, the information processing device according to claim 2, but they fail to disclose the following limitations.
However Hattori discloses, wherein the processor further determines, a position of the frame in the captured image for which the frame is not designated using information on a position of the investigation range in the captured image for which the frame is designated (See Hattori ¶32, “The setting unit 22 includes a parallax calculating unit 221, a parameter calculating unit 222, and a generating unit 223 as shown in FIG. 2, and extracts three-dimensional substances existing on the road as candidate areas.  As shown in dotted rectangles in FIG. 3, as the candidate area, the three-dimensional substances are extracted on one of the images or both of the left and right images.”)
T =(x+d, y) corresponding to an arbitrary point x=(x, y) on the right image as a reference image on the same scanning line on the left image.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automatically selecting a candidate region in pairs of stereo images as suggested by Hattori to Kasin, Butterworth, Shortis, Marman, and Murayama’s selection of investigation ranges in stereo images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Murayama is in order to compute the parallax between the images.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) ) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) in view of Murayama et al. (US Pub. No. 2015/0062305 A1) in view of Mori et al. (US Pub. No. 2006/0115157 A1) and in further view of Takenaka et al. (US Pub. No. 2016/0050369 A1).
Regarding claim 7, Kasin, Butterworth, Marman, Shortis, and Murayama disclose, the information processing device according to claim 2, but they fail to disclose the following limitations.

and wherein the processor calculates a length between centers of the paired feature parts.  (See Mori ¶476, “a horizontal distance 6730 between the right eye position and face position, a horizontal distance 6731 between the left eye position and face position, … are calculated, as shown in FIG. 49.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measuring distance between center position of anatomical parts as suggested by Mori to Kasin, Butterworth, Marman, Shortis, and Murayama’s length measurement between fish parts using known engineering techniques, with a reasonable expectation of success. The motivation for 
Kasin, Butterworth, Marman, Shortis, Murayama, and Mori disclose the above limitations, but they fail to disclose that the template matching detects the center of the matching part using a center coordinate of the template.
However Takenaka discloses, and a part centered on the other of both ends portion of the measurement portion using reference part images … each of the reference part images is a sample image of one or the other of the feature parts and is an image in which a center of the image represents one or the other of both ends of the measurement portion, (See Takenaka ¶141, “FIG. 16A illustrates a template image; and FIG. 16B illustrates a process of searching for a template image in a search range by pattern matching. … Note that although the search position (kx, ky) is set at the upper left of the template image in FIGS. 16A-16B, the coordinates are not specifically limited, but may be set at the center of the template image.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the template matching using a center point of the template as suggested by Takenaka to Kasin, Butterworth, Marman, Shortis, Murayama, and Mori’s template matching using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately determine the center coordinate of the matching object part.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) in view of Chamberlain et al. (US Pub. No. 2013/0223693 A1) and in further view of Lines et al. (“An automatic image-based system for estimating the mass of free-swimming fish”).
Regarding claim 16, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, but they fail to disclose the following limitations. 
However Chamberlain discloses, wherein the processor further calculates an average value of the length of the fishes (See Chamberlain ¶49, “In addition, the fish volume determination module 218 may also be configured to estimate the average volume and weight for each species of fish in the fish catch by averaging the total length of the fish of a particular fish species, and determining a corresponding average fish volume and weight for the average total length.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of average fish length and weight of the fish as suggested by Chamberlain to Kasin, Butterworth, and Marman’s determination of a fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide useful information about the fish to a user.
Kasin, Butterworth, Marman, and Chamberlain disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of average fish length and weight of the fish as suggested by Chamberlain to Kasin, Butterworth, and Marman’s determination of a fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide useful information about the fish to a user.

Regarding claim 22, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, but they fail to disclose the following limitations, 
However Chamberlain discloses, wherein the processor further estimates weight of the target fish using the length of the target fish. (See Chamberlain ¶49, “In addition, the fish volume determination module 218 may also be configured to estimate the average volume and weight for each species of fish in the fish catch by averaging the total length of the fish of a particular fish species, and determining a corresponding average fish volume and weight for the average total length.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) and in further view of Torisawa et al. (“A digital stereo-video camera system for three-dimensional monitoring of free-swimming Pacific Bluefin tuna, Thunnus orientalis, cultured in a net cage”) 
Regarding claim 17, Kasin, Butterworth, Marman, Shortis, and Chamberlain disclose, he information processing device according to claim 1, where fish length is measured but they fail to disclose the calculating the distribution of the length of the fishes.
However Torisawa discloses, wherein the processor further calculates distribution of the length of the fishes. (See Torisawa, p. 110 Section 3.4, “Based on the mean values of sequential fork lengths of each tuna within the error ratio of <5%, relative frequency distributions of tuna fork lengths in both trials were obtained and shown in Figure 4.”) 
within a culture cage. (See Torisawa Abstract, “We used a digital stereo-video camera system for three-dimensional monitoring of cultured Pacific Bluefin tuna, Thunnus orientalis, swimming freely in a net cage.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculation of distribution of length of fish as suggested by Torisawa to Kasin, Butterworth, Shortis, Marman, and Chamberlain’s measurement of fish length using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is so that a fish farmer can use this information to better cultivate their fish population.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasin et al. (US Pub. No. 2017/0103257 A1) in view of Butterworth (US Pub. No. 2017/0330341 A1) in view of Marman et al. (US Pub. No. 2012/0062732 A1) in view of Shortis et al. (Progress in the Automated Identifications, Measurement, and Counting of Fish in Underwater Image Sequences”) and in further view of Lines et al. (“An automatic image-based system for estimating the mass of free-swimming fish”). 
Regarding claim 18, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, wherein the fishes swim (See Kasin ¶97, “To be able to collect biometric data from swimming fish, high-resolution 2D and 3D, gyro-stabilized cameras with a zoom function in combination with a motion detecting system that has the ability to lock on to an object/target (individual fish) are needed.”)
Kasin, Butterworth, Marman, and Shortis disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.
However Lines discloses, in a culture cage.  (See Lines Abstract, “The major challenges in developing these techniques have been the variable and complex nature of images collected in sea cages, and in identifying morphological models of salmon which are invariant with strain, maturity and culture conditions. Tests show that salmon mass can be estimated from linear dimensions.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measurement of fish in sea cages as suggested by Lines to Kasin, Butterworth, Marman, and Shortis’s measurement of 

Regarding claim 19, Kasin, Butterworth, Marman, and Shortis disclose, the information processing device according to claim 1, wherein the captured image is an image captured by a stereo camera (See Kasin ¶20, “In some embodiments, the at least one biometric sensor comprises at least one of gyro stabilized 2D cameras and gyro stabilized 3D cameras.” Where a stereo camera is a type of a 3D cameras.)
Kasin, Butterworth, Marman, and Shortis disclose measuring fish that are swimming but they fail to disclose that the fish are in a culture cage.
However Lines discloses, in a culture cage in which the fishes swim.  (See the rejection of the end of claim 18 as it is equally applicable for this limitation as well.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662